DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9  is/are rejected under 35 U.S.C. 103 as being obvious over Van Almsick et al(USAN  20140106969;04/17/2014) .
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). The instant claims are drawn to Compound of formula I: “

    PNG
    media_image1.png
    457
    917
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    1081
    549
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    585
    548
    media_image3.png
    Greyscale
”
The instant compounds and USAN ‘969 compounds are structural isomers differing only in the positioning of the five member ring on the phenyl ring in the bicyclic system. In the absence of an unexpected showing for instant isomer over prior art isomer, the prior art isomer renders obvious the instant especially when both compounds have the same utility. Both USAN ‘969 and instant invention teach the formation of herbicidal composition comprising the compound of formula I as well as adding further actives such as insecticides and herbicides to the herbicidal composition. Both USAN ‘969 and instant invention teach a method of applying the compound of formula I to plants/crops or the unwanted vegetation to control unwanted vegetation. Both USAN ‘969 and instant invention teach using the composition/product comprising their compounds of formula I to control unwanted plants in transgenic useful plants. In the absence of an unexpected showing for instant isomer over prior art isomer, the prior art isomer renders obvious the instant especially when both compounds have the same utility. See claims 1-9 in instant application and claims in USAN ‘969.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Suggestion
In claim 5 line 2 delete “further”.
Allowable Subjected Matter
Claims 10-13 make claim to compounds that are free of the prior art.

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616